     Case 2:20-cv-00791-GMN-BNW Document 4 Filed 08/18/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JULIUS BRADFORD,                                      Case No. 2:20-cv-00791-GMN-BNW
4                                            Plaintiff                     ORDER
5            v.
6     JOSHUA D OWENS,
7                                         Defendant
8
9    I.     DISCUSSION

10          Plaintiff previously filed an application to proceed in forma pauperis and submitted

11   a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) Plaintiff now files a

12   motion to withdraw his application to proceed in forma pauperis and his civil rights

13   complaint. (ECF No. 3.) Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may

14   dismiss an action without a court order by filing “a notice of dismissal before the opposing

15   party serves either an answer or a motion for summary judgment.” Fed. R. Civ. P.

16   41(a)(1)(A)(i).   The Court grants Plaintiff’s motion to voluntarily dismiss this action

17   because no responsive pleading has been filed in this case. As such, the Court dismisses

18   this action without prejudice.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that Plaintiff’s motion to withdraw his

21   application to proceed in forma pauperis and dismiss this action (ECF No. 3) is granted.

22   Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is denied.

23          It is further ordered that this action is dismissed in its entirety without prejudice.

24          It is further ordered that the Clerk of the Court will enter judgment accordingly.

25
26                      18
            DATED THIS _____ day of August 2020.

27
28                                                       Gloria M. Navarro, Judge
                                                         United States District Court
